Exhibit 10.2

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (“Agreement”) is made as of the 16th day of February,
2011  by and between LEVEL 3 COMMUNICATIONS, LLC, a Delaware limited liability
company (“Company”), whose address is 1025 Eldorado Boulevard, Broomfield, CO
80021 and THOMAS C. STORTZ (“Consultant”), whose address is 13 Waterside
Terrace, Englewood, CO, 80113.  Company and Consultant hereby agree as follows:

 

1.              Services.  During the Term of this Agreement, Consultant agrees
to perform the following work and services: business advisor to the Chief
Executive Officer, President and Chief Operating Officer, Chief Legal Officer
and Chief Human Resources Officer, mergers and acquisitions support, and any
other activities related to his prior responsibilities with Company, requested
by a President, Chief Operating Officer, or Chief Executive Officer, to be
performed at such locations as are designated by Company (“Services”); provided,
however, that the Services shall not include the provision of legal advice to
the Company, and Company acknowledges that Consultant is not engaged under this
Agreement in his capacity as an attorney or in any other legal advisory
capacity.  Consultant shall be available to provide Company the Services under
this Agreement for such time as reasonably requested by Company.

 

2.              Representations.  Consultant represents and warrants that the
execution of this Agreement and the performance of Consultant’s obligations
hereunder shall not violate the terms of any other agreement or any rule, law,
order or consent decree by which Consultant is bound.

 

3.              Term.  Unless earlier terminated, the Term of this Agreement
shall be from April 2, 2011 (the “Effective Date”) to April 1, 2012, unless
earlier terminated as provided herein (the “Term”).

 

4.              Consideration.  In consideration for Consultant’s complete and
timely performance of the Services as agreed upon from time to time between
Consultant and Company’s Chief Executive Officer, Company shall pay Consultant
the sum of $50,000 per month for the month of April, 2011, and $50,000 per month
for each full month thereafter for the Term of this Agreement (not to exceed a
total of twelve monthly payments for the Term), payable in arrears on the
1st day of each month during the Term of this Agreement, subject to any
quarterly adjustment as described herein.  Consultant shall meet with Company’s
Chief Executive Officer prior to each calendar quarter during the Term of this
Agreement to discuss any adjustment in Consultant’s monthly compensation for the
next quarter, based upon the expectation of Consultant’s Services during such
quarter.  Any adjustment agreed upon by Consultant and Company’s Chief Executive
Officer shall apply to Consultant’s monthly compensation for the next quarter
or, if no adjustment is made, Consultant’s monthly compensation in effect from
the previous quarter shall continue.  In addition, Consultant shall receive a
quarterly award of 58,486 Outperform Stock Options (“OSOs”) on July 1, 2011 and

 

CONSULTING AGREEMENT — Thomas C. Stortz

 

1

--------------------------------------------------------------------------------


 

for each calendar quarter thereafter for the Term of the Agreement, and a single
award of 233,942 Restricted Stock Units (“RSUs”) on July 1, 2011, pursuant to
the terms of separately executed OSO and RSU agreements between Consultant and
Company.

 

5.              Expenses and Administrative Support.  Subject to the Company’s
travel and expense reimbursement policies, the Company shall reimburse
Consultant for Consultant’s reasonable expenses incurred in performing the
Services.  Company will provide Consultant with administrative support, to the
extent it is necessary for the performance of Services.  All expenses to be
reimbursed shall be submitted directly to the Chief Legal Officer for payment.

 

6.              Independent Contractor.  Consultant and Company, expressly
intending that no employment, partnership, or joint venture relationship is
created by this Agreement, hereby agree as follows:

 

A.                        Consultant shall act at all times as an independent
contractor hereunder and is not an employee, partner, or co-venturer of, or in
any other relationship with Company.  The manner in which Consultant’s services
are rendered shall be within Consultant’s sole control and discretion.

 

B.                        Neither Consultant nor anyone employed by or acting
for or on behalf of Consultant shall ever be construed as an employee of Company
and Company shall not be liable for employment or withholding taxes or any
benefits respecting Consultant or any employee of Consultant.

 

C.                        Consultant shall determine when, where and how
Consultant shall perform the Services.

 

D.                        Consultant shall take all steps to ensure that
Consultant and Consultant’s employees (if any) are treated as independent
contractors of Company.

 

E.                          Consultant expressly acknowledges and agrees that
except to the extent expressly provided in Sections 4 and 5 above, neither
Consultant nor anyone employed by or acting for or on behalf of Consultant shall
receive or be entitled to any consideration, compensation or benefits of any
kind from Company, including without limitation, pension, stock options, profit
sharing or similar plans or benefits, or accident, health, medical, life or
disability insurance benefits or coverages.

 

F.                          To the extent permitted by law, Consultant, for
Consultant and for anyone claiming through Consultant, waives any and all rights
to any consideration, compensation or benefits, except as expressly provided for
herein.

 

7.              Indemnity.  Consultant shall indemnify and hold harmless Company
and its officers, directors, agents and employees, from and against any and all
claims, demands, causes of action, losses, damages, costs and expenses
(including reasonable attorneys’ fees) arising out of or relating to
Consultant’s execution of this Agreement, Consultant’s performance of the
Services, a breach

 

2

--------------------------------------------------------------------------------


 

of the Consultant’s representations contained in this Agreement or any claim for
withholding or other taxes that might arise or be imposed due to this Agreement
or the performance of the Services, except to the extent such claim, demand,
cause of action, loss, damage, cost and expense is caused solely by the
negligent acts or failures to act of Company, its officers, directors, agents
and employees, in which case Company shall indemnify and hold Consultant
harmless from any and all claims, demands, causes of action, losses, damages,
costs and expenses (including reasonable attorney fees) to the extent and in the
same proportion as said loss or damage was caused by Company’s (or its officers,
directors, agents and employees’) negligent acts or failures to act.

 

8.              Confidential Information.  All information and materials
disclosed during the performance of this Agreement shall be subject to the
Non-Disclosure Agreement executed by Consultant and Company, which is
incorporated herein and is considered a material part of this Agreement.

 

9.              Confidentiality of Agreement.  The terms of this Agreement, and
the proposal of and discussions relating to this Agreement, are and shall remain
confidential as between the parties, unless, and to the extent, disclosure is
required by law or to secure advice from a legal or tax advisor.

 

10.       Standard of Conduct.  In rendering Services under this Agreement,
Consultant shall conform to high professional standards of work and business
ethics.

 

11.       Public Relations.  This Agreement shall not be construed as granting
to Consultant any right to use any of Company or its affiliates’ trademarks,
service marks or trade names, or otherwise refer to Company in any marketing,
promotional or advertising materials or activities.  Without limiting the
generality of the forgoing, Consultant shall not disclose (i) the terms and
conditions of this Agreement, or (ii) the existence of the project or any
contractual relationship between Company and Consultant, except as is reasonably
necessary to perform the Services, or (iii) issue any publication or press
release relating directly or indirectly to (i) or (ii) above; without Company’s
prior written consent.

 

12.       No-Solicitation / No Competition.  Consultant agrees, that for a
period of 15 months from the Effective Date, it, or any of its employees,
officers or directors, shall not: (a) directly or indirectly, solicit the
services of, induce away from employment with, or hire any employee of Company
or its affiliates during their employment with Company and for a period of six
months after they are no longer employed by Company, without Company’s prior
written consent; or (b) solicit, directly or indirectly, for himself or on
behalf of a third party any corporation, firm, or organization that is a
customer of Company any business, service or product that the Company is
providing said customer.

 

13.       Conceptions.  Consultant acknowledges that Company is engaged in a
continuous program of research, development and marketing in connection with its
business and that, in the performance of the Services, Consultant may
participate in and support such activities.  To

 

3

--------------------------------------------------------------------------------


 

the extent that Consultant participates in or supports such activities on behalf
of Company, Consultant hereby agrees to promptly disclose exclusively to Company
all improvements, original works of authorship, process, computer programs,
ideas, discoveries, techniques, data bases and trade secrets (“Conceptions”),
whether or not patentable or copyrightable, that are made, conceived, first
reduced to practice or created by Consultant, either alone or jointly with
others.  Consultant further agrees that all Conceptions that (a) are developed
using equipment, supplies, facilities or trade secrets of Company, or (b) result
from or are any way connected with the Services performed by Consultant, or
(c) relate to the business or the actual or anticipated research or development
of Company, including any “moral” rights under any copyright or other similar
law, shall be the sole and exclusive property of, and are hereby automatically
assigned to, Company.  Consultant agrees to assist Company in obtaining and
enforcing all rights and other legal protections for the Proprietary Information
and the Conceptions and to execute any and all documents that Company may
reasonably request in connection therewith.  Consultant’s agreement set forth in
the preceding sentence shall continue throughout the period of five (5) years
following the termination or expiration of this Agreement; however, Company
agrees to pay Consultant reasonable consideration for time actually spent and
sufficiently documented by Consultant for such assistance during such five
(5) year period.

 

14.       Termination.  Company may terminate this Agreement for “cause”.  For
purposes of this Agreement “cause” shall mean the Company’s good faith
determination that the Consultant or Consultant’s employees, officers or
directors has committed any of the following in breach of this Agreement:
(1) failure to provide Services; (2) conduct that is materially injurious to
Company or any of its affiliates; (3) fraud, theft or embezzlement or any other
material act of dishonesty with respect to Company or its affiliates;
(4) willful use or imparting of any confidential or proprietary information of
Company or an affiliate; or (5) a felony or crime involving moral turpitude.  In
the event that Company reasonably believes, in good faith, that Consultant has
breached the Agreement, Company shall provide Consultant prior written notice of
such alleged breach (the “Alleged Breach Notice”), which notice shall identify
with reasonable particularity the basis for such belief, along with the
provision of the Agreement that Company alleges has been breached.  If
Consultant disagrees with Company’s belief as set forth in the Alleged Breach
Notice, Consultant and the Chairman of the Compensation Committee, on Company’s
behalf, shall attempt in good faith to resolve the dispute within fourteen (14)
business days of Consultant’s receipt of the Alleged Breach Notice.  If
Consultant and Company are unable to definitively resolve the dispute and
Company, in good faith, maintains its position that Consultant has breached the
Agreement, Company shall promptly send a second notice to Consultant (the
“Notice of Breach”).  If Consultant does not cure such alleged breach within
five (5) business days of receipt of the Notice of Breach, Company may take any
action at law or in equity that it may otherwise have against Consultant,
including terminating the Agreement, and paying to Consultant the pro-rata
amount due for Services performed as of the date of termination.  Except for
such payment, Company’s payment obligations under this Agreement shall cease.

 

4

--------------------------------------------------------------------------------


 

If this Agreement is terminated, the provisions of Sections 2, 6, 7, 8, 9, 11,
12, 13, 17, 18, 19, 20, and 21 shall survive and be enforceable by either party
to this Agreement.

 

15.      Assignment.  Neither this Agreement nor any rights or obligations
created hereby may be assigned by either party and any attempt to do so shall be
void, provided, however, Company may freely assign this Agreement to Company
affiliates and subsidiaries and in connection with a change in control of
Company.

 

16.       Notice.

 

A.            Whenever under the provisions of this Agreement it shall be
necessary or desirable for one party to serve any notice, request, demand,
report or other communication on another party, the same shall be in writing and
shall be served (i) personally; (ii) by independent, reputable, overnight
commercial carrier; or (iii) by electronic transmission where the sender is able
to obtain verification of receipt and review, and where the electronic
transmission is immediately followed by service of the original of the subject
item in the manner provided in clause (i), or (ii) hereof; addressed as follows:

 

If to Company:                                                                
Level 3 Communications, LLC
Attn: Chief Legal Officer
1025 Eldorado Blvd.
Broomfield, CO  80021
Facsimile (720) 888-5127



If to Consultant:                                                         Thomas
C. Stortz
13 Waterside Terrace
Englewood, CO 80113

 

B.            Any party may, from time to time, by notice in writing served upon
the other party as aforesaid, designate an additional and/or a different mailing
address or an additional and/or a different person to whom all such notices,
requests, demands, reports and communications are thereafter to be addressed. 
Any notice, request, demand, report or other communication served personally
shall be deemed delivered upon receipt, if received by independent courier shall
be deemed delivered on the date of receipt as shown by the addressee’s registry
or certification receipt or on the date receipt at the appropriate address, as
shown on the records or manifest of the independent courier, and if served by
facsimile transmission shall be deemed delivered on the date of receipt as shown
on the received facsimile (provided the original is thereafter delivered as
aforesaid).

 

5

--------------------------------------------------------------------------------


 

17.       Affiliates.  All representations, covenants and agreements of
Consultant set forth in this Agreement made to or for the benefit or protection
of Company shall also benefit and protect, with equal force and effect, all
affiliates of Company.

 

18.      Authority.  Consultant shall have no authority to legally bind Company
or its affiliates to any liability or obligation whatsoever.  Consultant shall
advise all persons and entities with whom he communicates on behalf of Company
that Consultant is only a consultant and has no authority to bind Company or its
affiliates.

 

19.       Entire Agreement.  The foregoing constitutes the entire agreement
between the parties relating to the subject matter hereof, and supersedes all
prior understandings, agreements and documentation relating to the subject
matter hereof.  This Agreement may be amended only by an instrument executed by
Company and Consultant.

 

20.       Severability.  If any provision of this Agreement is held to be
unenforceable for any reason, it shall be modified rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible. 
In any event, all other provisions of this Agreement shall be deemed valid and
enforceable to the fullest extent possible.

 

21.       Governing Law.  This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and enforced in accordance
with, the laws of the State of Colorado.

 

 

 

LEVEL 3 COMMUNICATIONS, LLC

 

 

 

 

 

By:

/s/ James. Q. Crowe

 

Name:

James Q. Crowe

 

Title:

CEO

 

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

 

 

By:

/s/ Thomas C. Stortz

 

Thomas C. Stortz

 

6

--------------------------------------------------------------------------------